PER CURIAM. -
The staté files a Petition for Writ of Certiorari seeking to quash an order of the circuit court’s juvenile division releasing Hauzkar Lopez, defendant, from home detention.
Defendant was charged with robbery pursuant to section 812.12(a)(c), Florida' Statutes (1999). On November 22, 1999, ■ the state filed an Announcement of Direct’ File and moved the circuit judge in the Juvenile Division to transfer the defendant to the Dade County Jail so he could answer charges to be filed in the adult felony division of the circuit court. Contrary to precedent from this Court, see State v. Davis, 699 So.2d 848 (Fla. 3d DCA 1997), the Judge denied the state’s motion and released defendant from home detention as well.
Defendant does not argue that the judge’s ruling is consistent with Davis, rather he argues that Davis was wrongly decided. We disagree.
The State’s petition for writ of certiorari is granted. The order of the circuit court is quashed with instructions to transfer defendant to the Dade County Jail.
Nothing in this opinion restricts, in any way, the discretion of the assigned circuit judge in the criminal division to consider reasonable conditions for defendant’s release.
Certiorari granted.